Citation Nr: 9913200	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death for the purpose of establishing entitlement to service-
connected burial benefits under 38 U.S.C.A. § 2307.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1969 to January 
1971.  The appellant is the veteran's sister, who has 
established "claimant" status for purposes of burial 
benefits as the payor of the veteran's burial expenses.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a claim of entitlement to 
service connection for cause of the veteran's death for the 
purpose of establishing entitlement to burial benefits as 
provided for service-connected death under 38 U.S.C.A. § 
2307.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1995; the death 
certificate lists the cause of death as metastatic 
adenocarcinoma of the colon.

2.  There is no medical establishing or suggesting that it is 
plausible that there is a nexus between the adenocarcinoma of 
the colon which caused the veteran's death and the veteran's 
military service, including exposure to Agent Orange.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death for the purpose of establishing 
entitlement to burial benefits as provided for service-
connected death under 38 U.S.C.A. § 2307 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Certificate of Death discloses that the veteran's death on 
December [redacted], 1995, was caused by metastatic adenocarcinoma 
of the colon.  At the time of the veteran's death, service 
connection was not in effect for any disease or disability.

The veteran's service medical records are negative for any 
complaint, diagnosis, or treatment of a carcinoma.

Private clinical records dating from June 1982 to December 
1994 reflect that a squamous cell carcinoma was removed from 
the veteran's left lower lip in April 1984.  In 1987, the 
veteran noted a small lump on the left side of his neck.  On 
excision of the mass in August 1987, poorly differentiated 
squamous cell carcinoma was diagnosed.  In December 1994, 
hepatomegaly was found on physical examination, and diffuse 
hepatic masses were found on CT scan.  The following month, 
adenocarcinoma of the colon was diagnosed.  The veteran was 
treated with surgery, chemotherapy, and radiation therapy, 
but the cancer continued to grow and metastasize.  Private 
clinical records dated in July 1995 disclose that the 
veteran's colon cancer metastasized to his lungs and omentum 
prior to his death.  

At a personal hearing conducted in February 1998, the 
veteran's sister testified as to her belief that the veteran 
would not have incurred so many cancers, including the lip 
cancer, cancer of the neck, and the cancers of the colon, 
liver, and lungs, if he had not been exposed to Agent Orange 
in Vietnam.  The appellant testified that she was not sure if 
the veteran's physicians told her that the cancers which 
caused the veteran's death were a recurrence of cancer 
diagnosed in the 1980's.

VA may pay a sum not exceeding $300 to cover funeral and 
burial expenses, plus a $150 plot allowance, for a deceased 
veteran who at the time of death was in receipt of 
compensation or pension.  38 U.S.C.A. §§ 2302 and 2303 (West 
1991 & Supp. 1998).  The claims file reflects that a $450 
burial benefit was awarded, because the veteran was in 
receipt of nonservice-connected pension, and the appellant 
was notified of this benefit in January 1996.  

The appellant was notified, in January 1996, that the 
veteran's death did not result from service-connected disease 
or injury.  If a veteran's death is the result of a service-
connected disability, VA will pay burial and funeral expenses 
in an amount not exceeding $1,500.  38 U.S.C.A. § 2307; 
38 C.F.R. § 3.1600.  Any amount paid under § 2307 is in lieu 
of burial benefits paid under §§ 2302 and 2303.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  since the veteran in 
this case died of metastatic adenocarcinoma of the colon, the 
appellant must show that the colon cancer was service-
connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection will be granted for a 
malignant tumor if the evidence shows that it was manifest to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is presumed for certain diseases arising 
in veterans who served in the Republic of Vietnam and were 
exposed to herbicides, including Agent Orange.  However, this 
list of diseases which may be presumed service-connected for 
a veteran exposed to Agent Orange does not include squamous 
cell carcinoma or adenocarcinoma of the colon, but does 
include respiratory tract cancers.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307; 3.309(e).  A claimant may establish service 
connection on the basis of exposure to herbicides for 
unlisted diseases, with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
where the issue involves such a question of medical 
causation, competent evidence which indicates that the claim 
is plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

However, the threshold question which must be answered in 
this case is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  In order for her 
claim to be well-grounded, the appellant must present 
competent evidence of a nexus or relationship between the 
veteran's service-connected disability and the disorder(s) 
which caused the veteran's death.  See, e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995).

In this case, the Board has reviewed all of the medical 
evidence of record but finds that there is no competent 
medical evidence that adenocarcinoma of the colon, or any 
malignant tumor, was manifested to a compensable degree 
during the year proximate to the veteran's service.  There is 
no medical opinion, or other evidence, establishing or 
suggesting the plausibility of a nexus between the veteran's 
immediate cause of death, adenocarcinoma of the colon, and 
his period of military service.  Adenocarcinoma of the colon 
is not among the diseases which may be presumed service-
connected in a veteran who was exposed to herbicides (Agent 
Orange).  Thus, a presumption on this basis is not available 
to establish or suggest the plausibility of a nexus between 
the veteran's service and the adenocarcinoma which caused his 
death. 

The Board notes that the evidence reflects that, prior to the 
veteran's death, cancer of the lungs was diagnosed.  The 
Board has considered whether the diagnosed lung cancer may be 
presumed service-connected, assuming that the veteran was 
exposed to Agent Orange.  However, the medical evidence 
reflects that the cancer diagnosed in the veteran's lung was 
a metastasis of the veteran's adenocarcinoma of the colon.  
Metastasis is the "transfer of a disease-producing agency (as 
cancer cells . . .) from an original site of disease to 
another part of the body with development of a similar lesion 
in the new location."  Monts v. Brown, 4 Vet. App. 379, 381 
(1993); see Darby v. Brown, 10 Vet. App. 243, 246 (1997).  
Colon cancer which has metastasized to the lungs is not the 
creation of respiratory tract cancer.  See Monts, 4 Vet. App. 
at 381.  The evidence also clearly contradicts any assertion 
that cancer in the veteran's lungs was separate from his 
colon cancer, had its etiology in service, or as a result of 
exposure to Agent Orange.  38 C.F.R. §§ 3.303, 3.307(b), (d), 
3.309.  Thus, the presumption of service connection for 
respiratory tract cancer as due to Agent Orange is not 
available.  Darby, 10 Vet. App. at 246, 247.

The Board further notes that there is no medical evidence 
that the veteran's lung cancer was the cause of or 
accelerated his death.  Rather, the medical evidence, 
including a July 1995 private medical statement, reflects 
that the veteran's prognosis was terminal prior to diagnosis 
of metastatic cancer in the lungs.  

The veteran's lay statement, without supporting competent 
medical evidence, is not sufficient to establish a well-
grounded claim for service connection for a dysthymic 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant was notified that adenocarcinoma of the colon 
was not among the diseases which could be presumed service-
connected as a result of exposure to herbicides.  In the 
absence of a medical diagnosis that the veteran's respiratory 
cancer was separate from his colon cancer, and in the absence 
of medical evidence that the veteran's colon cancer resulted 
from exposure to Agent Orange or some other incident of 
service, the appellant's claim for service connection for the 
cause of the veteran's death, for purposes of entitlement to 
service-connected burial benefits, is not well-grounded.  

The appellant has not identified any additional information 
which might be relevant to assist in establishing a plausible 
claim, nor is VA on notice of the possible existence of such 
evidence.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

Inasmuch as the appellant's claim for service connection for 
the cause of the veteran's death is not well-grounded, the 
Board finds that the claim for service-connected burial 
benefits must be denied.


ORDER

Entitlement to service-connected burial benefits is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

